Name: 99/560/EC: Commission Decision of 10 August 1999 amending for the second time Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot-and-mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community (notified under document number C(1999) 2623) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health;  agricultural policy;  cooperation policy
 Date Published: 1999-08-11

 Avis juridique important|31999D056099/560/EC: Commission Decision of 10 August 1999 amending for the second time Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot-and-mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community (notified under document number C(1999) 2623) (Text with EEA relevance) Official Journal L 211 , 11/08/1999 P. 0057 - 0057COMMISSION DECISIONof 10 August 1999amending for the second time Commission Decision 1999/212/EC on certain measures to prevent the transmission of foot-and-mouth disease virus from Algeria, Morocco and Tunisia to the territory of the European Community(notified under document number C(1999) 2623)(Text with EEA relevance)(1999/560/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1) and in particular Article 22(6) thereof,(1) Whereas foot and mouth disease has been confirmed to be present in the livestock in Algeria, Morocco and Tunisia; whereas therefore the Commission has adopted Decision 1999/212/EC(2) on certain measures to prevent the transmission of foot-and-mouth disease virus from Algeria, Morocco and Tunisia to the territory for the European Community, as last amended by Decision 1999/292/EC(3);(2) Whereas in accordance with Article 4 of that Decision, the measures must be reviewed in the light of the disease evolution;(3) Whereas foot-and-mouth disease appears to be well controlled by the veterinary services of Tunisia and Morocco and no outbreaks have been reported since April respective May 1999; whereas however a final report on the results of a serological survey has not been presented that would allow to evaluate the extent to which small ruminants are inflicted in the epidemiology of the disease;(4) Whereas, the last informal report on foot-and-mouth disease outbreaks in Algeria dates from 22 June 1999 and does not allow withdrawing the measures laid down by Decision 1999/212/EC for the third country concerned;(5) Whereas as a matter of extra safeguard the period these measures are in force should be extended for three months;(6) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 1999/212/EC the date "31 July 1999" is replaced by "31 October 1999".Article 2This Decision is addressed to the Member States.Done at Brussels, 10 August 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 74, 19.3.1999, p. 29.(3) OJ L 114, 1.5.1999, p. 54.